228 P.3d 546 (2009)
2009 OK JUD ETH 2
JUDICIAL ETHICS OPINION 2009-2.
No. 2009-2.
Oklahoma Judicial Ethics Advisory Panel.
November 16, 2009.
¶ 1 Question(s): May a judge who is president of a not for profit charitable corporation sign an application for a funding grant if done so in the capacity as president of the organization and does not identify such party as a judge?
¶ 2 Answer(s): No.
¶ 3 Discussion: Canon 4 of the Oklahoma Code of Judicial Conduct contains the following provisions which apply to the question proposed: Canon 4 C. (3) "A judge may serve as' an officer, director, trustee, or non-legal advisor of an organization or governmental agency devoted to the improvement of the law, the legal system or the administration of justice, or of an educational, religious, charitable, fraternal or civic organization *547 not conducted for profit, subject to the following limitations and other provisions of the code,"
"(b) A judge as an officer, director, or non-legal advisor, or as a member or otherwise:
(1) May assist such an organization in planning fund-raising and may participate in the management and investment of the organizations funds, but shall not personally participate in the solicitation of funds or other fund-raising activities;"
¶ 4 Clearly, signing an application for a fund-raising grant is prohibited, the code makes no distinction as to whether the signator is or is not identified on the application as a judge.
  /s/ Robert L. Bailey, Chairman
  /s/ Robert E. Lavender, Vice-Chairman
  /s/ Milton C. Craig, Secretary